Citation Nr: 1235266	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable rating for service-connected right wrist disability.

2. Entitlement to a rating in excess of 10 percent for service-connected left patellar femoral syndrome with thigh atrophy. 

3. Entitlement to service connection for short-term memory loss and loss of concentration. 

4. Entitlement to service connection for generalized nerve pain. 

5. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness. 

6. Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness. 

7. Entitlement to service connection for stress, to include as due to an undiagnosed illness. 
8. Entitlement to service connection for numbness and tingling, to include as due to an undiagnosed illness. 

9. Entitlement to service connection for joint pain and stiffness, to include as due to an undiagnosed illness. 

10. Entitlement to service connection for the inability to hold heavy objects, to include as due to an undiagnosed illness. 

11. Entitlement to service connection for nausea, to include as due to an undiagnosed illness. 

12. Entitlement to service connection for sore muscles, to include as due to an undiagnosed illness. 

13. Entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness. 

14. Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness. 

15. Entitlement to service connection for dizziness, to include as due to an undiagnosed illness. 


(The issues of whether new and material evidence has been received to reopen a claim for service connection for PTSD, entitlement to a rating in excess of 10 percent for service-connected right knee patellar femoral disorder, and entitlement to a total disability rating due to individual unemployability (TDIU) are the subject of a separate decision.)




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2004, November 2004, and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review. 

The Board issued a decision in March 2008, which, in pertinent part, denied the Veteran's claims for service connection for short-term memory loss and loss of concentration, generalized nerve pain, chronic fatigue syndrome, fibromyalgia, stress, numbness and tingling, joint pain and stiffness, the inability to hold heavy objects, nausea, and sore muscles.  The Veteran appealed the March 2008 denial to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in May 2010, the Court vacated the Board's March 2008 decision with respect to the claims denied and remanded the case to the Board.  The Board remanded these 10 issues in February 2011, and they now return to the Board for further consideration.

Also in March 2008, the Board remanded the issues of entitlement to service connection for abdominal pain, dizziness, and sinusitis, as well as entitlement to an increased evaluation for left patellar femoral syndrome with thigh atrophy and a right wrist disorder for further development.  The development has been completed by the agency of original jurisdiction (AOJ), and those issues have also now returned to the Board for appellate review.

In its May 2010 decision, the Court noted that the Veteran had explicitly chosen not to appeal the Board's decision on ten other claims.  Specifically, she did not appeal the denial of entitlement to service connection for sleep apnea, insomnia, chest pain, twitching facial muscles, peri-menopause with hot flashes and painful menses, poor circulation, discoloration of nail beds, headaches, dry mouth, and sensitivity to loud noises.  In addition, the Court observed that the Veteran had not presented any argument in her informal brief concerning the Board's denial of her claims to reopen or the denial of an earlier effective date for the right patellar femoral syndrome.  The Court deemed those explicitly and implicitly unappealed issues abandoned.  Accordingly, no further consideration is necessary.

All issues except the increased rating claim for the Veteran's service-connected right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected right wrist disability is manifested by arthritis shown by X-ray and painful motion limited to no less than dorsiflexion to 35 degrees, palmar flexion to 30 degrees. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

2. The criteria for a separate rating for arthritis associated with service-connected right wrist disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in March 2008.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to issue corrective VCAA notice.  A review of the post-remand record shows that the Veteran was sent a complete VCAA notice in May 2008.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the March 2008 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was first provided with a VCAA notification letter on the right wrist issue in May 2008, subsequent to the denial of her claim by the AOJ in June 2004. 

The Board observes that the May 2008 letter advised the Veteran that she needed to show that her service-connected disability had gotten worse and of her and VA's obligations in providing evidence for consideration.  The letter also informed her of how to substantiate disability ratings and effective dates generally.  Although this notice was not timely issued, the Board finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See id.  In the present case, subsequent to the May 2008 letter, the Veteran was provided with an SSOC, thereby rectifying the timing deficiency of the notice was rectified by subsequent readjudication.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing her with a VA examination.  The Veteran's VA medical records, private treatment records, and the reports of May 2004 and March 2011 VA examinations and a December 2008 fee-basis examination were reviewed by both the AOJ and the Board in connection with adjudication of her claim.  She has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board notes that only the March 2011 report reflects review of the claims file.  Even so, the Board determines that the lack of a claims file does not render the May 2004 and December 2008 examinations inadequate.  In an increased rating case, it is the current symptomatology that is most pertinent to the claim.  Further, nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file.  Thus, the Board does not find any of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and that additional effort to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.




II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Rating evaluations for shoulder, arm, hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor, i.e., whether it is related to the dominant or nondominant hand.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  In this case, the Board observes that multiple VA examination reports indicate that the Veteran is right-handed.  Therefore, as the disabilities in question relate to the Veteran's right wrist, the rating evaluations for the major arm apply.

The Veteran's service-connected right wrist disability is also assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5215, limitation of motion of the wrist, either major or minor, the maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion (extension) less than 15 degrees or with palmar flexion limited in line with the forearm.
 
Traumatic arthritis, Diagnostic Code 5010, is evaluated under the same rating criteria as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Normal wrist range of motion is from 80 degrees flexion to 70 degrees extension, with normal ulnar deviation to 45 degrees and normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Evidence relevant to the appeal period includes VA and private treatment records and the reports of May 2004, February 2007, and March 2011 VA examinations and a December 2008 fee-basis examination.  In May 2004, the Veteran had complaints of pain in her right wrist since her injury in service.  She indicated that she had flares several times per week to an 8 out of 10 on the pain scale.  She denied wearing a wrist brace.  

Clinical examination of the right wrist revealed no swelling, erythema, or increased warmth.  Grip strength was slightly decreased at 4+/5.  Range of motion was 35 degrees flexion, 30 degrees extension, 32 degrees ulnar deviation, and 20 degrees radial deviation with pain at the end of the movements.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance with repetition.  The diagnosis was status post right wrist fracture with chronic pain.

In February 2007, the Veteran complained of intermittent pain and weakness in the right wrist.  She denied swelling.  Clinical examination revealed no tenderness over the radiocarpal joint.  Grip was strong.  Range of motion was 90 degrees pronation and supination, 60 degrees flexion and extension, and 30 degrees abduction and adduction.  The examiner opined that the Veteran probably had early traumatic arthritis in the right wrist and that her service-connected right wrist disability had deteriorated somewhat since her last VA examination.  The examiner stated that there was no additional limitation with repetitive use or flare-ups.

At a December 2008 fee-basis VA examination of the right wrist, the Veteran had subjective complaints of pain, weakness, stiffness, instability, giving way, locking, fatigability, and lack of endurance.  She indicated severe flare-ups during which the wrist was weak and painful occurred three to five days per week.  She reported using wrist wraps.  The clinical examination revealed no ankylosis.  Range of motion was dorsiflexion to 70 degrees, palmar flexion to 80 degrees, and ulnar and radial deviation to 20 degrees each.  Pain occurred with dorsiflexion at 70 degrees.  With repetition, dorsiflexion decreased to 60 degrees with pain present at 60 degrees.  Pain was present after repetition, but there was no fatigue, weakness, or lack of endurance.  X-rays showed mild degenerative joint disease at the 1st CMC joint of the right wrist, which was also the diagnosis. 

At the March 2011 VA examination, the Veteran reported intermittent pain in the right wrist with weakness, stiffness, giving way, and occasional swelling.  She indicated that flare-ups occurred with lifting, and that she wore wrist splints when pain worsened.  

Clinical examination revealed dorsiflexion to 70 degrees, palmar flexion to 75 degrees, ulnar deviation to 35 degrees, and radial deviation to 25 degrees.  Pain occurred at the end of the motion with no additional loss of motion developing on repetition.  There was no fatigue, weakness, lack of endurance, or incoordination in the right wrist.  The examiner offered no diagnosis for the right wrist.  

In light of the above, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected right wrist disability under the right wrist rating criteria.  A 10 percent rating is assigned for dorsiflexion (extension) to less than 15 degrees or palmar flexion in line with the arm.  The least motion exhibited was to 35 degrees dorsiflexion and 30 degrees palmar flexion, which is insufficient limitation to warrant a compensable rating.  Further, the Board notes that subsequent examinations show greater range of motion to where the Veteran had lost only 10 degrees of normal dorsiflexion at the last VA examination.  Therefore, the Board determines that a compensable rating pursuant to Diagnostic 5215.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The record fails to demonstrate ankylosis of the wrist to warrant a higher rating under Diagnostic Code 5214; however, the Board observes that December 2008 X-rays shows degenerative joint disease in the right wrist.  Compensation for degenerative joint disease is available when the service-connected disability does not meet the criteria for a compensable rating under the limitation of motion codes, but there is objective evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As shown by the medical evidence, the Veteran exhibits painful motion on examination.  Therefore, the Board finds that a separate rating for traumatic arthritis associated with the service-connected right wrist disability is warranted.  So that the Veteran may be afforded all necessary due process, the disability evaluation and effective date for this disability will be assigned by the RO in the first instance.

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board finds no evidence that that the Veteran's service-connected right wrist presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's symptomatology associated with her service-connected disability is fully contemplated in the rating criteria.  The Veteran has asserted that her service-connected right wrist disability has contributed to her inability to do housework and maintain employment, but she has not presented evidence of hospitalizations or other periods of incapacitation due to this disability so as to require referral for extra-schedular evaluations.

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has filed claim for TDIU and the claim is the subject of a separate decision by the Board.  Therefore, the Board will not further discuss the question of entitlement to TDIU here.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as reflected by the above discussion, the preponderance of the evidence is against the initial ratings assigned by the RO and the Board herein for the Veteran's service-connected right wrist disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and ratings in excess of those assigned by the RO and the Board herein must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A compensable rating for service-connected right wrist disability pursuant to Diagnostic Code 5215 is denied.

A separate compensable rating for traumatic arthritis associated with service-connected right wrist disability is granted.


REMAND

Reasons for remand: to obtain additional VA treatment records, to schedule VA examinations

The Board notes that the Veteran underwent VA examinations for her service-connected left knee disability in May 2004, February 2007, and March 2011, as well as a fee-basis examination in December 2008.  However, the Board's review of the record indicates that additional development is necessary for equitable adjudication of the claim.

Specifically, the December 2008 VA examination report shows that X-rays of the left knee were performed and were normal.  However, the VA examiner diagnosed osteoarthritis.  The Board notes that June 2004 and September 2006 X-rays revealed a small osteophyte on the patella.  The March 2011 VA examiner diagnosed only left patellar femoral syndrome, but although X-rays were planned, no X-ray findings are reported in the record.  It is not clear if the X-ray findings are merely absent or if the test did not occur.  The Veteran's service-connected left knee patellar femoral syndrome is assigned a 10 percent rating pursuant to Diagnostic Code 5257, and VA regulations allow a separate 10 percent rating to be assigned for arthritis when shown by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257; VAOPGCPREC 9-98.  As there is ambiguity as to whether the Veteran has arthritis of left knee, the Board determines that the evidence of record is insufficient to decide the claim, and a remand is required. 

With regard to the Veteran's service connection claims, the Board observes that the Veteran was afforded VA examinations to assess the etiology of her claimed short-term memory loss and loss of concentration, generalized nerve pain, chronic fatigue syndrome, fibromyalgia, stress, numbness and tingling, joint pain and stiffness, inability to hold heavy objects, nausea, sore muscles, abdominal pain, sinusitis, and dizziness.  These examinations were conducted in March 2011 and March 2012.  Additional opinions were obtained in July 2011.  However, the Board finds the etiological opinions offered to be conclusory and an insufficient basis upon which the Board can decide the claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that an opinion that contains only data and conclusions is afforded no weight). 

In the December 2008 remand, the Board asked the examiner to:

[I]dentify all current diagnoses pertaining to short-term memory loss and loss of concentration, generalized nerve pain, chronic fatigue syndrome, fibromyalgia, stress, numbness and tingling, joint pain and stiffness, the inability to hold heavy objects, nausea, and sore muscles.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including any inoculations and vaccinations. . . .  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In the February 2011 remand, the Board ordered that the Veteran be afforded VA examinations to determine the nature and etiology of any abdominal disorder, dizziness, and sinusitis that may be present.  For the abdominal disorder, the examiner was requested to:

[I]ndicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's symptomatology in service or is otherwise causally or etiologically related to service. . . . A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

In the dizziness and sinusitis, the examiner was asked to: 

[I]ndicate whether it is at least as likely as not that the Veteran currently has dizziness and/or sinusitis that is causally or etiologically related to the Veteran's vaccinations in service or is otherwise causally or etiologically related to her military service. . . . 
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

In a July 2011 VA opinion, the VA examiner addressed the Veteran's claimed short term memory and loss of concentration and stress together, finding that they are symptoms within the scope of the mental health examination.  The examiner stated that there are no underlying physical disorders to which these complaints could be attributed and that there was no evidence in the literature that inoculations and vaccinations are the cause of these complaints. 

An April 2011 VA neurological examination yielded a diagnosis of cognitive disorder, NOS.  However, the examiner stated only that the etiology of the cognitive disorder was unable to be determined.  

VA clinical examinations for generalized nerve pain, numbness and tingling, inability to lift heavy objects, nausea, chronic fatigue syndrome, fibromyalgia, joint stiffness and pain, and sore muscles were performed in March 2011.  Additional opinions were supplied by another physician in July 2011.  

The March 2011 examiner and July 2011 VA opinion addressed the claims of generalized nerve pain, numbness and tingling, and inability to lift heavy objects together.  The opinion reported that the recent peripheral nerve examination was essentially normal and an EMG was normal, negating a suspicion of carpal tunnel syndrome.  The March 2011 examiner noted that peripheral neuropathy of the bilateral lower extremities was secondary to the Veteran's diabetes mellitus.  The July 2011 examiner opined that, given the normal examination and EMG, the generalized nerve pain is less likely as not a result of inoculations and vaccinations in service.  The examiner also stated that there was no evidence that a cause had been determined.  

With respect to chronic fatigue syndrome, the July 2011 examiner stated that the disorder is difficult to diagnose and no etiology was found on examination.  For fibromyalgia, the examiner included the claimed sore muscles and joint pain and stiffness.  The examiner stated that the disorder was difficult to diagnose and that there was no evidence that a cause had been determined.  The examiner went on to say that chronic fatigue syndrome and fibromyalgia were not caused by or a result of inoculations and vaccinations in the military and that the cause had not been determined.  

None of the above opinions were supported by a rationale and the examiner did not expound on what was considered when deciding there was "no evidence."  The Board is not clear if the examiner meant no evidence in the claims file, no evidence in the medical literature, or another source the examiner contemplated.  For these opinions to have any probative value, a rationale must be provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, the Board notes that the examiners failed to discuss when any given disorder first manifested, as requested by the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, the March 2011 and July 2011 VA examiners both associated the Veteran's nausea with gastroparesis.  The July 2011 VA examiner then associated the gastroparesis with the Veteran's diabetes mellitus.  However, the Veteran filed her claim in March 2004, and she contends that her nausea began in 1989.  Hence, the Board requires an opinion that considers the etiology of the Veteran's claimed nausea during the period of time between 1989 and her development of diabetes mellitus.  Thus, the Board requires clarification of this opinion.
  
With regard to abdominal pain, the July 2011 examiner stated that a CT scan recently showed diverticulosis, which was consistent with her complaints of pain in the left lower quadrant.  The examiner also stated that fibromyalgia could also increase abdominal discomfort.  However, while the Board notes that a December 2006 abdominal CT found choleslisthesis (gallstones) for which the Veteran subsequently had laparoscopic surgery, there does not appear to be a CT of record showing diverticulosis.  The examiner does not identify the year of the CT, only that it was recent.  Thus, the Board must conclude that there are recent VA treatment records showing the CT referenced by the examiner that are not in the claims file.  

Moreover, the examiner's opinion is incomplete as it does not adequately acknowledge all the facts of the Veteran's case.  In addition to not discussing the gallstones, the Veteran filed her claim in March 2004, and it is unclear from the examiner's opinion that the examiner considered the Veteran's complaints and treatment for abdominal pain from the entire appeal period in forming her opinion.  

Finally, the examiner associated the Veteran's abdominal complaints with her fibromyalgia.  While the abdominal pain may just be a symptom of the fibromyalgia, the question has been raised as to whether any diagnosed abdominal disorder is etiologically a result of the fibromyalgia.  Accordingly, the claims for service connection for abdominal pain and fibromyalgia are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
 
With respect to the sinusitis, the February 2012 VA examiner opined that the Veteran's sinusitis "would most likely not result from immunizations received in the military as there is no evidence to support this."  The examiner did not offer what evidence she looked at in the claims file or outside the record, such as medical literature, in making that statement.

With regard to the Veteran's complaints of dizziness, the examiner stated that there is no evidence that the Veteran's vertigo symptoms that began in 2004 are related to military service.  The examiner acknowledged that the exact etiology is unknown at this time, but noted that the Veteran has multiple disorders including prior strokes, fibromyalgia, and psychiatric disorders that could explain the vertigo.  The examiner went on to say that it is extremely unlikely that the Veteran's dizziness symptoms would be due to an immunization, particularly one that occurred so many years ago in service.  This opinion is inadequate first because it lacks a rationale as to why a relationship would be extremely unlikely.  Further, the opinion suggests a connection between the Veteran's vertigo symptoms and her fibromyalgia.  While the Veteran's vertigo symptoms may, therefore, be symptoms of her fibromyalgia, there is the possibility that the Veteran has a diagnosed disorder manifested by dizziness and/or vertigo that is etiologically a result of her fibromyalgia.  Thus, the claims for service connection for dizziness and fibromyalgia are also intextricably intertwined.  Id.

In light of the above discussion, the Board concludes that the VA examinations and opinions for the Veteran's service connection claims are inadequate and provide an insufficient basis for deciding the claims.  Therefore, these issues must be remanded so that the Veteran may be again scheduled for VA examinations to assess the existence and etiology of her claimed disabilities. 

Additionally, the most recent VA treatment record is dated in February 2010.  As the record shows that the Veteran is seen frequently within the VA Heartland Network of VA Medical Centers (VAMC) and the July 2011 VA examiner alluded to records not in the claims file, efforts should be made to obtain all VA treatment records for the Veteran dated from February 2010 to the present.

Finally, as issues of secondary service connection have been raised by the record with respect to the Veteran's abdominal pain and dizziness claims, the Veteran should be sent corrective VCAA notice that addresses the criteria for a successful secondary service connection claim, to include notice in accordance with 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice of the evidence required to substantiate a claim for secondary service connection, i.e., that her claimed abdominal pain and dizziness were incurred or aggravated beyond their normal progression as a result of her claimed fibromyalgia, in accordance with Allen.

2. Request all VA treatment records from within the Heartland Network of VAMC dated from February 2010.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of her service-connected left knee disability.  All necessary tests, including imaging studies, should be performed and the results documented in the report.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

Once the review of the record and clinical examination have been completed, the examiner should provide all appropriate diagnoses for the Veteran's service-connected left knee disability.  The examiner should specifically state whether or not the Veteran has arthritis in her left knee and the basis for that finding.

4. The Veteran should be afforded a VA examination to determine the nature and etiology of any short-term memory loss and loss of concentration, generalized nerve pain, chronic fatigue syndrome, fibromyalgia, stress, numbness and tingling, joint pain and stiffness, the inability to hold heavy objects, nausea, and sore muscles that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include a squalene antibody test, if such test has now been made available for testing in individual cases.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and personal statements. 

It should be noted that the Veteran has contended that that her medical problems stem from her immune system being overloaded with anthrax, plague I, II, and III, bromine, and malaria vaccinations.  She has also asserted that there is a possibility that her inoculations and vaccinations may have contained an experimental adjuvant known as squalene. 

The examiner should identify all current diagnoses pertaining to short-term memory loss and loss of concentration, generalized nerve pain, chronic fatigue syndrome, fibromyalgia, stress, numbness and tingling, joint pain and stiffness, the inability to hold heavy objects, nausea, and sore muscles.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including, but not limited to, any inoculations and vaccinations. 

If the examiner finds that any of the short-term memory loss and loss of concentration, generalized nerve pain, stress, numbness and tingling, joint pain and stiffness, the inability to hold heavy objects, nausea, or sore muscles are symptoms of another underlying disorder, the examiner should identify that disorder.  

With respect to the Veteran's claimed nausea, the examiner should consider the March 2011 and July 2011 opinions that related the nausea to the gastroparesis, which in turn was related to diabetes mellitus.  The examiner should discuss when the Veteran was diagnosed with diabetes mellitus and when she experienced gastroparesis and how those diagnoses relate to the Veteran's reports of nausea dating back to 1989. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. The Veteran should be afforded a VA examination to determine the nature and etiology of any abdominal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All current abdominal disorders must be identified.  (Pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.)  If the examiner determines that the abdominal pain is a symptom related to another diagnosed disorder, the examiner should identify that disorder.

For each diagnosed abdominal disorder identified, the examiner should: 

a. indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's symptomatology in service or is otherwise causally or etiologically related to service. 

b. indicate whether it is at least as likely as not that the abdominal disorder was caused or aggravated beyond its normal progression by her fibromyalgia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6. The Veteran should be afforded a VA examination to determine the nature and etiology of any dizziness and sinusitis symptoms that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available for review, and the examination report should reflect that such review occurred, including Virtual VA records.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  If the examiner determines that the dizziness is a symptom related to another diagnosed disorder, the examiner should identify that disorder.

Once the examiner has determined the diagnoses appropriate for the Veteran's dizziness and sinusitis symptoms, the examiner should: 

a. indicate whether it is at least as likely as not that the Veteran currently has dizziness and/or sinusitis that is causally or etiologically related to the Veteran's vaccinations in service or is otherwise causally or etiologically related to her military service. 

b. indicate whether it is at least as likely as not that the dizziness was caused or aggravated beyond its normal progression by her fibromyalgia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
7. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


